Citation Nr: 0300937	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for residuals 
of left elbow dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The appellant had service from June 1946 to April 1949.  

This appeal is before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


REMAND

On October 13, 1999, the apeelant testified at a hearing 
at the RO.  In his substantive appeal, which was received 
by the RO in January 2000, the appellant requested a 
hearing before of the Member of the Board at a local VA 
office.  

Therefore, this case is REMANDED to the RO for the 
following action:

The RO should determine whether the 
appellant wants a video conference 
hearing or a hearing before a traveling 
member of the Board of Veterans' 
Appeals.  Then the appellant should 
scheduled for the appropriate hearing.  

The sole purpose of this REMAND is to afford the appellant 
due process of law.  No action is required of the veteran 
until he receives further notice.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




